Citation Nr: 1630253	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-43 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include osteoarthritis of the lumbar spine.  

2.  Entitlement to an initial compensable rating for service-connected chronic strain, left foot.  

3.  Entitlement to an initial compensable rating for service-connected chronic strain, right foot.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA):  a November 2008 rating decision of the Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to service connection for low back pain, and a July 2015 rating decision of the Appeals Management Center, which granted service connection for bilateral chronic foot strain and assigned noncompensable evaluations.  

In July 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the Veteran's claims file.  

The Veteran's claim of entitlement to service connection was previously before the Board in December 2014, when it was remanded for additional development.  The record reflects that the matters on appeal initially included entitlement to service connection for a bilateral foot disability.  In its December 2014 order, the Board granted service connection for a bilateral foot disability, which constitutes a full grant of the issue of entitlement to service connection for a bilateral foot disability; thus, this issue no longer remains on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

Following the Board's decision, in July 2015, the RO granted service connection for bilateral chronic foot strain and assigned non-compensable evaluations, effective August 5, 2008.  In August 2015, the Veteran filed a notice of disagreement, which indicated that he disagreed with the ratings assigned to his chronic foot strain disabilities.  As will be explained below, the Board must remand the issues of entitlement to increased ratings for the RO to issue a Statement of the Case (SOC).  

The issue of entitlement to service connection for bilateral big toe scarring, which the Veteran maintains is a separate disability from his service-connected chronic foot strain, has been raised by the record in a November 2015 VA Form 21-526EZ, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of entitlement to increased ratings for service-connected chronic strain of the right and left feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's low back disability, diagnosed as osteoarthritis of the lumbar spine, was caused by his active duty service.  


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for the Veteran's low back disability, diagnosed as osteoarthritis of the lumbar spine, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) and Stegall Compliance

The VCAA describes VA's duties to notify and to assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting the benefit sought on appeal, namely, service connection for a low back disability.  Therefore, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error is not prejudicial to the Veteran and will not be discussed further.  

Similarly, while the Board must ensure compliance with its prior remand directives, where, as here, the benefit sought is being granted in full, discussion concerning compliance with prior remand instructions is not necessary because even if an error was committed, such error is not prejudicial to the Veteran.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II.  Entitlement to Service Connection

	Legal Criteria

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); see also 38 C.F.R. § 3.303(d) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  

To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See, e.g., id.  

	Factual Background

The Veteran is seeking service connection for a low back disability.  As set forth in the Veteran's August 2008 claim and July 2014 hearing testimony, he maintains that he injured his back in 1989 after jumping out of a truck during a field exercise in Germany, and he has experienced pain in his back ever since.  

A November 1979 report of medical examination demonstrates that on entrance to service, the Veteran was clinically evaluated as normal, and there were no noted defects or diagnoses.  The corresponding report of medical history indicates that the Veteran denied a history of recurrent back pain or swollen or painful joints.  

A review of the Veteran's service treatment records establishes that the Veteran sought treatment for back conditions several times during active service.  In April 1987, the Veteran complained of a back injury for two days after lifting heavy objects at the gym.  On physical examination, the Veteran was mildly tender at the lumbar region, and he demonstrated increased pain with bending.  The assessment was muscular pain.  Approximately one week later, the Veteran continued to report back pain, and he noted there was pain radiating into his legs.  The treating provider's assessments were low back strain and popliteal strain.  An April 1987 X-ray of the Veteran's lumbar spine revealed no abnormalities.  


In June 1988, the Veteran sought treatment for low back pain following a significant amount of straining and lifting one week prior.  Pain was localized to the middle of the low back region.  The treating provider's assessment was lumbosacral strain.  The Veteran was treated for back pain again in December 1988 following an injury that occurred during physical training.  The assessment was lower back muscle strain.  

A June 1989 emergency care and treatment record, that appears to reflect treatment in Germany, indicates that the Veteran was treated for acute lower back pain that was localized in the lumbosacral area and was non-radiating.  In pertinent part, the treating provider rendered a diagnosis of acute lumbosacral muscle strain.  A July 1989 disposition form provides that the Veteran's medical records were reviewed, and it was determined that a separation medical examination was not required.  Due to insufficient time to complete the examination, the Veteran had the option of requesting a physical examination at his separation transfer point.  

Following service, the Veteran's VA treatment records reveal a diagnosis of chronic back pain beginning in August 2008.  An August 2010 X-ray of the Veteran's lumbar spine revealed facet degenerative changes within the lower lumbar spine, age indeterminate anterior wedging at T12, and mild intervertebral disc space narrowing at L5-S1, with noted oval-shaped calcific or ossific density along the anterior margin of the disc space.  The physician's impressions were mild multilevel degenerative changes within the lumbar spine and mild, age indeterminate anterior wedging at T12.  

At an August 2010 VA back examination, the Veteran reported a history of daily back pain for over 20 years.  The Veteran provided that he did not lift anything that weighed more than 50 pounds at work due to his back pain, and he noted that he generally avoided quick turns and running due to his pain.  The Veteran also maintained that was unable to sit or stand for prolonged periods of time due to his condition.  Based on a review of the Veteran's service and post-service treatment records, including the X-ray reports noted above, the examiner gave a diagnosis of osteoarthritis of the lumbar spine, due to aging.  The examiner opined that documentation did not support a finding that the Veteran's current low back symptoms were due to his active military service.  The examiner stressed that the Veteran was treated for muscular low back pain during service, but a contemporaneous X-ray did not show osteoarthritis.  The examiner added that the Veteran's current symptoms were caused by lumbar osteoarthritis, which he maintained was due to the aging process.  

In June 2015, a VA orthopedic surgeon provided a supplemental opinion to the August 2010 VA examination report.  Based on a review of the Veteran's claims file and the August 2010 examination report, the examiner opined that the Veteran's current back condition had its onset in 1987 and progressed, secondary to his employment and natural aging, to spinal degenerative osteoarthritis and disc narrowing.  

	Legal Analysis

As noted above, to establish service connection for the claimed disorder on a direct basis, there must be evidence of: an in-service incurrence or aggravation of a disease or injury, a current disability, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  

Here, the Board finds that the Veteran has met the first two Shedden elements.  As set forth in the August 2010 VA examination report, the Veteran was diagnosed with osteoarthritis of the lumbar spine; thus, the record demonstrates the presence of a diagnosed low back disability.  See, e.g., Shedden, 381 F.3d at 1167.  Additionally, the Veteran's service treatment records establish that there was an in-service incurrence of a disease or injury, as the Veteran complained of, and was treated for, lower back pain and/or muscle strain in April 1987, June 1988, December 1988, and June 1989.  See, e.g., id.  

The Board must therefore consider whether there is a nexus between the Veteran's currently-diagnosed osteoarthritis of the lumbar spine and his noted in-service lower back injuries.  As set forth above, there are conflicting medical opinions as to whether it is more likely than not that the Veteran's disability is the result of active service.  
The Board acknowledges that the August 2010 examiner found that it was less likely than not that the Veteran's osteoarthritis was due to his active service.  The examiner considered the Veteran's service treatment records and stressed that the in-service X-ray did not reveal any evidence of osteoarthritis, and the Veteran's current symptoms were caused by osteoarthritis as opposed to a muscular condition.  

In opining that the Veteran's current back condition had its onset in 1987, and therefore, during the Veteran's active military service, the June 2015 examiner relied on the Veteran's medical history, as documented in his claims file.  The Board places significant weight on the fact that in rendering his opinion, the June 2015 examiner appeared to consider the entire context of the Veteran's in-service injuries, current condition, and other factors, such as the Veteran's employment and age.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As noted above, while the June 2015 examiner acknowledged that the Veteran's employment and natural aging have contributed to the Veteran's current condition of degenerative osteoarthritis and disc narrowing, he nevertheless opined that the Veteran's current condition had its onset in 1987, during the Veteran's active service.  Additionally, given that the examiner who completed the June 2015 supplemental medical opinion is an orthopedic surgeon, it is reasonable to conclude that the examiner's opinion concerning the etiology of the Veteran's low back disability is both fully informed and reliable.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Thus, notwithstanding the August 2010 VA examiner's opinion, there is at least an approximate balance of positive and negative evidence as to whether the Veteran's low back disability, diagnosed as osteoarthritis of the lumbar spine, was caused by his active duty service.  As the positive and negative medical evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and service connection for the Veteran's osteoarthritis of the lumbar spine is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

ORDER

Entitlement to service connection for a low back disability, diagnosed as osteoarthritis of the lumbar spine, is granted.  


REMAND

As noted in the Introduction, the Veteran contends that he is entitled to compensable ratings for his service-connected bilateral chronic foot strain.  However, the Board must remand these claims for the RO to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (providing that the Board must remand a matter when VA fails to issue an SOC after a claimant files a timely notice of disagreement).  In a July 2015 rating decision, the RO granted service connection for the Veteran's bilateral chronic foot strain and assigned non-compensable ratings, effective August 5, 2008.  The Veteran subsequently filed a notice of disagreement with the assigned ratings in August 2015.  Based on a review of the record, the RO has not issued an SOC with respect to these issues.  Therefore, a remand is necessary for the RO to issue an SOC to the Veteran so that he may perfect any appeals of these issues by submitting a timely substantive appeal.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case pertaining to the Veteran's claims of entitlement to increased ratings for service-connected bilateral foot strain.  The Veteran is advised that the Board will only exercise appellate jurisdiction over these claims if he perfects a timely appeal of them.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


